In a proceeding pursuant to SCPA 1809 to determine the validity of a claim against the estate of Anthony Casessa, also known as Anthony F. Casessa, John F. Casessa appeals from an order of the Surrogate’s Court, Kings County (Feinberg, S.), dated June 19, 2001, which granted the motion of Doreen Giordano Casessa for summary judgment dismissing his claim, and, in effect, denied his cross motion, inter alia, for leave to commence a proceeding pursuant to SCPA article 21.
Ordered that the order is affirmed, with costs.
After the petitioner made out her prima facie case for summary judgment dismissing the appellant’s claim pursuant to SCPA article 18, the claimant failed to come forward with evidentiary proof showing the existence of a triable issue of fact. Accordingly, the petitioner was properly granted summary judgment dismissing the appellant’s claim (see Alvarez v Prospect Hosp., 68 NY2d 320; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851; Zuckerman v City of New York, 49 NY2d 557).
The appellant’s remaining contentions are without merit. Prudenti, P.J., Florio, Schmidt and Mastro, JJ., concur.